Fullerton, J.
This action was brought to recover possession of certain lands situated in Chelan county which had theretofore been sold for delinquent taxes, and to set aside and cancel the deed of the county treasurer issued to the purchaser at such sale. The land was sold at a tax foreclosure sale held in May, 1901, and the deed was issued on May 22, 1901. The present action was commenced on April 6, 1908, or nearly seven years after the issuance of the deed. In his complaint the appellant attacked the foreclosure and sale on the ground that it was void for want of jurisdiction over the person of the then owner of the property, alleging that the attempted service of summons upon him, which was made by publication, was so far irregular as to render it void. To the complaint a demurrer was interposed, which the court sus*480tained. The appellant thereupon elected to stand on his complaint, when judgment of dismissal and for costs was entered against him.
The principal contention of the parties on this appeal, and the only one we have found it necessary to notice, is over the statute of limitations. The right of action was adjudged to be barred by the act of March 15, 1907. That act consists of one section and reads as follows :
“Section 1. Actions to set aside or cancel the deed of any county treasurer issued after and upon the sale of lands for general, state, county, or municipal taxes, or for the recovery of lands sold for delinquent taxes, must be brought within three years from and after the date of the issuance of such treasurer’s deed: Provided, This act shall not apply to actions not otherwise barred on deeds heretofore issued if the same be commenced within one year after the passage of this act.” Laws 1907, p. 898.
By returning to the dates above given it will be observed that the action was begun more than one year after the passage of the act, if by the term passage be meant the time when the act was actually passed by the legislature, but less than one year if by that term be meant the time when the act went into effect, which, as it had no emergency clause, was ninety days after the adjournment of the legislature, or June 12, 1907. The determination of the meaning of the term, therefore, is the principal inquiry here.
The primary rule of construction of statutes, it will be remembered, is to ascertain and give effect to the intent of the lawmaker. The intent will govern when ascertained, even though it be inconsistent with the strict letter of the statute. But in ascertaining the intent, words are first given their plain, natural and ordinary meaning, and if when this is done the act as a whole has purpose and effect, and squares with the object the legislature evidently intended to accomplish, interpretation has accomplished its purpose, and the meaning and intent of the act has been discovered. It is only when to give to the words of the act their plain, natural, and *481ordinary meaning, the act fails of its purpose, or becomes nugatory, that technical and secondary meanings of the words used may be resorted to.
In the case at bar there is nothing in the act itself that requires a resort to technical or secondary meanings of the words used to give the act meaning and effect. The legislature was fixing a time beyond which an action to recover land sold for delinquent taxes could not be prosecuted. As to cases arising in the future, or cases which then had a considerable time to run, a plain provision to the effect that the action must be brought within three years from the time the action accrued was amply sufficient. But there was another class of rights of action that could not be thus provided for, rights of action which had accrued three years and more prior to the time the legislature acted. These could not be cut off absolutely; it was necessary, in order that the limitation have effect as to them, that their possessors be given a reasonable time within which to begin such an action. Purpose and effect, therefore,- are given to this act in its entirety, no matter which of the interpretations before suggested is given to the phrase “passage of this act.” If the one be adopted, the possessors of rights of action then three years old and more had some nine months after the act went into effect within which to bring actions thereon, while if the other interpretation be given it they had one year, and either length of time is a reasonable time within the rule forbidding the cutting off of accrued rights of action without giving the possessors of such rights a reasonable time within which to commence actions thereon. So, we repeat, it is not necessary to depart from the plain, usual and ordinary meaning of the words used in the act in order to give it the effect intended by the legislature.
Now there is a difference in meaning between the phrases, “passage of this act,” and “when this act takes effect,” when applied to acts of the legislature. The former refers to the *482time the act receives the final sanction necessary to constitute it a law, and the other is the time when it begins to speak as a law. This distinction is made in the constitution itself. For example, article 2, § 31, provides that, “No law, except appropriation bills, shall take effect until' ninety days after the adjournment of the session at which it was enacted,” etc., and the same idea is conveyed by the language of article 3, § 12; thus showing that the framers of the constitution meant one thing when they spoke of the passage or enactment of a law, and another when they spoke of a law going into effect. To give the phrase under consideration, therefore, its natural and obvious meaning would be to hold that it meant one year from the time the act received the final sanction necessary to constitute it a law, namely, the approval of the governor. It follows therefrom that the action was barred by the statute of limitations, and it is so ruled.
The judgment is affirmed.
Crow, Parker, Chadwick, and Gose, JJ., concur.